REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1-7 are allowed in view of the amendment to each of independent claims 1 and 7 so as to recite that the current controller comprises a detection circuit which performs the function of detecting the gate voltage of the FET and determining whether the load is light or heavy based on the voltage at the gate terminal of the FET.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 22, 2021